Citation Nr: 1123338	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a mid-back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted a 0 percent (noncompensable) rating for headaches, effective July 8, 2008; granted a 30 percent rating for PTSD, effective July 8, 2008; and denied service connection for a mid-back disorder.

A Travel Board hearing was held in February 2011 with the Veteran in Winston-Salem, North Carolina, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Veteran filed his substantive appeal in December 2009.  He was subsequently afforded a VA examination for his migraine condition in March 2010.  A supplemental statement of the case (SSOC) addressing this evidence was not issued and the case was forwarded to the Board for appellate review.  However, the Veteran submitted an appropriate waiver of RO consideration in May 2011.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The issue of entitlement to service connection for a mid-back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's headaches are manifested by 2 to 4 prostrating attacks per month.

2.  Prior to March 5, 2009, the Veteran's PTSD was manifested by symptoms such as sleep disturbance, anxiety, irritability, hypervigilance, and avoidance.

3.  From March 5, 2009, the Veteran's PTSD was manifested by symptoms such as memory loss, loss of motivation, panic attacks, and a feeling of comfort in putting his life in danger.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met prior to March 5, 2009.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an initial 50 percent for PTSD have been met from to March 5, 2009.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in May 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's March 2009 notice of disagreement (NOD), he took issue with the initial disability ratings assigned to his migraine and PTSD disabilities and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a December 2009 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's migraines and PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right foot pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As discussed below, the Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

1.  Migraine Headaches

The Veteran is currently assigned a 0 percent rating under Diagnostic Code 8199-8100 for headaches, effective from June 8, 2008, the day after his discharge from service.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using '99' for the last 2 digits.  Id.

The highest rating allowable under Diagnostic Code 8100 allows for the grant of a 50 percent evaluation with evidence of migraines involving very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is awarded where there are characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent evaluation requires evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  A noncompensable rating will be assigned with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The rating criteria do not define "prostrating."  By way of reference, the Board notes that, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran underwent a VA QTC examination in May 2008.  With respect to current symptoms, he reported experiencing headaches 2 to 3 times per week, with each lasting 2 to 4 hours.  He also experienced more severe headaches, about 2 to 3 times per month.  These started as a regular headache, but progressed into excruciating pain behind the eyes and left ear, and at the back of the head.  He denied any urinary or fecal leakage.  He experienced dizziness once or twice per month.  He typically treated himself with Ibuprofen.  He described his functional impairment as "difficulty to work, leading to want of a cool, dark place."  There were no other significant abnormalities noted on examination.

VA treatment records dated September 2008 reflect the Veteran reported having headaches with mild photophobia that usually resolved with rest.  Additional records dated March 2009 show the Veteran had 1 headache per week.

The Veteran underwent a VA examination in October 2009 for traumatic brain injury.  He reported having headaches about twice per week, each lasting 3 to 4 hours.  He had nausea but denied any vomiting or blurred vision, and indicated that these headaches were nonprostrating.  He treated his condition with Zomig.

The Veteran was afforded an additional examination in March 2010.  He reported weekly headaches during the past 12 months.  Most attacks were described as prostrating and lasting longer than 2 days.  The examiner indicated that there were significant effects on the Veteran's usual occupation, including increased absenteeism.  He also had decreased concentration and poor social interactions.  The effects on activities such as chores, shopping, exercise, sports, recreating, traveling, and feeding were moderate.  There were mild effects on bathing, dressing, toileting and grooming.

The Veteran testified at a Travel Board hearing in February 2011.  With respect to his headaches, he reported that they occurred 1 or 2 times more per month than they did at the time of his May 2008 examination.  During severe headaches, the Veteran had to restrict himself to a cool, dark, quiet room.  He also experienced nausea.  He described the pain of these headaches as 7/10 to 8/10 in severity.  He treated his condition with medication, but it provided little relief.

Based on the evidence of record, the Board finds that a 30 percent disability rating is warranted for the Veteran's headaches.  In May 2008, he reported experiencing 2 to 3 severe headaches per month that required him to isolate himself in a cool, dark environment.  He described similar symptomatology during his March 2010 examination and February 2011 Board hearing.  The Board finds the Veteran to be credible in his account of the symptoms he experienced.  Although VA treatment records and an October 2009 examination reflect less severe headaches, the Board finds that the overall weight of the evidence is consistent with a disability picture corresponding to a 30 percent disability rating under Diagnostic Code 8100.

A higher 50 percent rating is not warranted.  The Veteran reported having more than 1 prostrating headache per month, and the March 2010 VA examiner indicated that there were significant effects on the Veteran's occupational duties.  However, this evidence alone does not rise to a "severe" level of economic inadaptability as contemplated by the higher 50 percent rating, and more closely approximate the 30 percent rating as discussed above.


2.  PTSD

The Veteran was assigned a 30 percent rating under Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

The Veteran was afforded an examination for PTSD in May 2008.  With respect to current symptoms, he stated that he had problems staying asleep about 3 times per week.  He had nightmares once a week, usually about combat situations.  He did not take any sleep medications.  He denied having any panic attacks, but experienced anxiety and tension.  He also experienced hypervigilance, an exaggerated startle response, and intrusive memories.  He did not experience much depression, except when things got "too quiet."  He tried to keep himself occupied.  He had greater irritability than before, particularly with road rage.  He avoided war movies, news of the war, and other reminder stimuli.  He had no significant alcohol, drug, or legal problems.  He could get along with the public, co-workers, and supervisors.  He was able to learn new procedures, follow complex instructions, and deal with work stress.  He lived with a friend, and was able to handle activities of daily living.  He did his own cooking and cleaning, and liked to hunt, fish, work out, and go out with friends.

On examination, the Veteran was neatly dressed and groomed.  Speech was normal in rate and tone.  There were no hallucinations, delusions, or suicidal or homicidal ideation.  Self-confidence was good.  There was some irritability.  The Veteran was fully oriented, and had good judgment and fair insight.  His GAF score was 65.

VA treatment records dated March 2009 show the Veteran experienced symptoms of PTSD several days per week.  He felt very anxious and irritable, and stated that minimal things disturbed him.  He had no problems with relatives, but did not want to go out with friends.  He was prescribed Paxil.

The Veteran testified at a Travel Board hearing in February 2011.  He stated that he "did not do much at all."  He did not like being near crowds or in unfamiliar places.  He experienced numerous panic attacks and had difficulty with memory.  He also doubted his own judgment, and had trouble getting and staying motivated.  Since existing from service, the Veteran found that he never felt comfortable in any type of employment.  He returned to Iraq to work in private security, but was not currently working.  He testified that "the stress of putting my life in danger makes me feel comfortable."  At home, he experienced nightmares.  He also checked around the house at night to make sure everything was safe.  He carried a gun with him in the house at all times.

Based on the evidence of record, the Board finds that staged ratings are warranted for the Veteran's PTSD.  Prior to March 5, 2009, a rating in excess of 30 percent is not warranted.  During the Veteran's May 2008 VA examination, he reported that he experienced nightmares, trouble sleeping, hypervigilance, intrusive thoughts, and increased irritability.  These symptoms are contemplated by the assigned 30 percent rating.  A higher 50 percent rating for this period is not warranted, as the Veteran's PTSD did not manifest symptoms such as circumstantial or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, or difficulty in establishing and maintaining effective work and social relationships.  Indeed, the Veteran specifically indicated that he spent time with friends and family, engaged in several recreational activities, and did not experience any panic attacks.

As of March 5, 2009, a higher 50 percent rating is warranted.  VA treatment records from this date reflect increased complaints of irritability and anxiety, and the Veteran stated that he no longer went out with friends.  Testimony from the Veteran's February 2011 Board hearing also reflect an increase in the severity of his symptoms, with the onset of panic attacks, memory loss, and loss of motivation.  While there was no specific suicidal ideation, the Veteran testified that he felt most comfortable when his life was in danger.  Collectively, these symptoms correspond to a 50 percent disability rating for PTSD.

A higher 70 percent rating is not warranted, as the Veteran did not display or report symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, periods of violence, or a neglect of personal appearance and hygiene.

3.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the headaches and PTSD with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In particular, the assigned 30 and 50 percent ratings for headaches and PTSD, respectively, contemplate a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A 30 percent disability rating for headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 30 percent for PTSD prior to March 5, 2009 is denied.

A 50 percent rating for PTSD is granted from March 5, 2009, subject to the laws and regulations governing the award of monetary benefits.



REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claim for a mid-back disorder.

Service treatment records reflect that the Veteran's vehicle was struck by an improvised explosive device (IED) in September 2005, and he reported having back pain in October 2007.

The Veteran was afforded a VA QTC general examination in May 2008.  However, there is no indication that the claims file was reviewed by the examiner.  Moreover, while the examiner indicated that there was no identifiable pathology, VA treatment records generated since May 2008 reflect additional complaints of back pains.  

In light of these findings, the Board finds that a new examination is warranted to determine whether the Veteran has a current back disability that is etiologically related to service.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination to address the etiology of any currently diagnosed back disorder.  The claims folder must be made available to the examiner for review before the examination.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed back disorder was incurred in or otherwise related to service, to include a September 2005 IED attack.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


